IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-20305
                         Summary Calendar


JAMES A. FONTENOT,

                                    Plaintiff-Appellant,

versus

JUDY JOHNSON; DEBRN WILEY;
ROBERT VANBURKLEO; MRS. HINSON,

                                    Defendants-Appellees.

                       --------------------

          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-1640
                       --------------------
                           June 26, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     James A. Fontenot, Texas prisoner # 193029, has filed a

motion to proceed in forma pauperis (“IFP”) in his appeal of the

district court’s dismissal of his 42 U.S.C. § 1983 complaint.    By

moving for IFP, Fontenot is challenging the district court's

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20305
                                  -2-

     Fontenot’s disagreement with the doctors’ assessments and

the decision to classify him as an inmate with mental

difficulties does not support a cause of action for the violation

of his constitutional rights.     See Harper v. Showers, 174 F.3d

716, 719 (5th Cir. 1999); Norton v. Dimazana, 122 F.3d 286, 292

(5th Cir. 1997); Wilson v. Budney, 976 F.2d 957, 958 (5th Cir.

1992).   The district court also correctly concluded that

Fontenot’s conspiracy allegations were conclusional and do not

support an actionable claim.     See Babb v. Dorman, 33 F.3d 472,

476 (5th Cir. 1994).     The district court did not abuse its

discretion in denying Fontenot’s motions for appointment of

counsel and a preliminary injunction.       Walgreen Co. v. Hood, 275

F.3d 475, 477 (5th Cir. 2001); Jackson v. Dallas Police Dep't,

811 F.2d 260, 261 (5th Cir. 1986).     Fontenot's appeal is thus

without arguable merit and is frivolous.      See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).

     Accordingly, we uphold the district court’s order certifying

that the appeal is not taken in good faith and denying Fontenot

IFP status on appeal, we deny the motion for leave to proceed

IFP, and we DISMISS Fontenot’s appeal as frivolous.      See Baugh,

117 F.3d at 202 n.24; 5th Cir. R. 42.2.

     APPEAL DISMISSED.